Citation Nr: 9906743	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky



THE ISSUE

Entitlement to VA disability compensation for residuals of 
pneumothorax pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to March 
1956, and from May 1956 to June 1962.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the VA 
Regional Office (RO) in Louisville, Kentucky.  

The appeal was docketed at the Board in 1998.   


FINDING OF FACT

The claim for VA disability compensation for residuals of 
pneumothorax pursuant to the provisions of 38 U.S.C.A. § 1151 
is not plausible.   



CONCLUSION OF LAW

The claim for VA disability compensation for residuals of 
pneumothorax pursuant to the provisions of 38 U.S.C.A. § 1151 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for VA disability compensation for residuals 
of pneumothorax pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is whether he has presented evidence of a well 
grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claim for VA disability 
compensation for residuals of pneumothorax pursuant to the 
provisions of 38 U.S.C.A. § 1151 is well grounded.

Under the law, in the context of this issue on appeal, where 
it is ascertained "that there is additional disability 
resulting from VA treatment", compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (1996).  As of October 1, 1997 (and 
applicable to claims received on or after such date), 
38 U.S.C.A. § 1151 was revised and, in pertinent part, not 
only must it be shown that additional disability was caused 
by VA treatment but that the proximate cause of the 
disability must have been carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing such treatment; or an event 
not reasonably foreseen.  

The veteran, whose claim for VA disability compensation 
pursuant to 38 U.S.C.A. § 1151 was received in January 1998, 
asserts that, while hospitalized at a VA facility in late 
1997, the insertion of a needle for purposes of doing a lung 
biopsy caused his right lung to collapse.  He contends that 
the collapsed lung, in turn, brought about his "[c]hronic 
[e]mphysema" and that VA is, therefore, "responsible" for 
his emphysema.  

The record reflects that, while hospitalized at a VA facility 
in October 1997, the veteran, in response to a mass detected 
in his right lung, underwent a "CT-guided" biopsy.  
Subsequent to the biopsy, which was performed on October 16, 
1997, the veteran developed a right pneumothorax, in response 
to which a chest tube was inserted and he was observed in the 
intensive care unit.  On the following day (i.e., October 17, 
1997), the pneumothorax was noted to have "resolved" and 
the chest tube was removed.  A chest X-ray examination 
performed on October 20, 1997, revealed "[c]omplete 
expansion" of the right lung.

In considering the veteran's claim for VA disability 
compensation for residuals of pneumothorax pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board fully 
acknowledges his above-stated contention, i.e., that he 
presently has '[c]hronic [e]mphysema' as a result of the 
collapsed right lung brought about by the insertion of a 
needle for purposes of doing a lung biopsy.  However, the 
Board must respectfully point out that, notwithstanding that 
the veteran has alleged no specific incidence of 
fault/misfeasance on the part of VA in carrying out the lung 
biopsy, the record clearly reflects that the veteran had 
emphysema prior to being hospitalized by VA in October 1997.  
In this regard, the impression on a VA chest X-ray 
examination afforded the veteran in January 1997 was 
"[b]ullous emphysema". It is, in addition, clear that such 
condition was of chronic derivation well before the veteran's 
October 1997 admission to the VA facility, inasmuch as a past 
medical history of chronic obstructive pulmonary disease 
("COPD") was noted when the veteran was seen for VA 
outpatient treatment (in response to complaints including 
shortness of breath) in June 1997, at which time the 
impression, following physical examination, was "[s]evere 
bullous emphysema".  Since the foregoing confirms that the 
veteran had chronic emphysema prior to his October 1997 VA 
hospitalization (and the accomplishment of all procedures 
performed therein), and in the absence of any evidence 
demonstrating that the emphysema was worsened in any measure 
(or that the veteran has any other current residual) as a 
result thereof, the veteran does not have the requisite 
'additional disability' necessary for any consideration, in 
the first instance, of VA disability compensation predicated 
on the provisions of 38 U.S.C.A. § 1151.  Given such 
consideration, then, a plausible claim for VA disability 
compensation for residuals of pneumothorax pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not presented.  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's claim for VA disability compensation for 
residuals of pneumothorax pursuant to the provisions of 
38 U.S.C.A. § 1151 on a ground different from that of the RO, 
the veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that such claim was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for VA 
disability compensation for residuals of pneumothorax 
pursuant to the provisions of 38 U.S.C.A. § 1151, the Board 
is of the opinion that its discussion above bearing on such 
issue is sufficient to inform the veteran of the elements 
necessary to complete his application for a claim relative to 
such benefit.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for VA disability compensation for residuals of 
pneumothorax pursuant to the provisions of 38 U.S.C.A. § 1151 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


